[Cite as Johnson v. St. Claire, 2018-Ohio-2510.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

ALICIA JOHNSON, ET AL.                                JUDGES:
                                                      Hon. William B. Hoffman, P.J.
        Plaintiff-Appellees                           Hon. Craig R. Baldwin, J.
                                                      Hon. Earle E. Wise, Jr., J.
-vs-
                                                      Case No. 17CA77
BRIDGETTE ST. CLAIRE

        Defendant-Appellant                           OPINION




CHARACTER OF PROCEEDING:                           Appeal from the Richland Common Pleas
                                                   Court, Case No. 2015 CV 1083


JUDGMENT:                                          Dismissed


DATE OF JUDGMENT ENTRY:                            June 21, 2018


APPEARANCES:


For Plaintiff-Appellees                            For Defendant-Appellant

NO BRIEF FILED                                     NICHOLAS D. ATTERHOLT
                                                   Weldon, Huston & Keyser, L.L.P.
                                                   76 North Mulberry Street
                                                   Mansfield, Ohio 44902
Richland County, Case No. 17CA77                                                         2

Hoffman, P.J.



         {¶1}   Appellant Bridgette St. Claire appeals the judgment entered by the Richland

County Common Pleas Court awarding Appellees Alicia and Robert Johnson damages

in the amount of $48,385.11 on their claim for breach of contract.

                                    STATEMENT OF THE CASE1

         {¶2}   On August 28, 2015, Appellees filed the instant action against Appellant,

setting fourth six counts in their complaint: Count One, breach of an oral promise to repay

money; Count Two, unjust enrichment; Count Three, assault; Count Four, defamation;

Count Five, forgery; and Count Six, intentional infliction of emotional distress.

         {¶3}   The case proceeded to bench trial in the Richland County Common Pleas

Court on July 20, 2017. Following bench trial, the trial court issued a judgment in favor

of Appellees on their claim for breach of an oral promise to repay money loaned to

Appellant, and awarded damages in the amount of $48,385.11. The court did not rule on

the remaining counts set forth in the complaint.

         {¶4}   It is from the August 17, 2017 Judgment Entry, Appellant prosecutes this

appeal, assigning as error:




                “I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN

         DETERMINING THAT THE STATUTE OF FRAUDS DID NOT BAR ANY

         ALLEGED ORAL AGREEMENT.




1   A recitation of the facts is unnecessary for our disposition of this appeal.
Richland County, Case No. 17CA77                                                           3


              “II.   THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN

       DETERMINING THAT A VALID ORAL AGREEMENT EXISTED BETWEEN

       PLAINTIFF-APPELLEE AND DEFENDANT-APPELLANT IN REGARDS

       TO ANY MONIES ALLEGEDLY LOANED.

              “III. THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN

       DETERMINING THAT A VALID ORAL AGREEMENT EXISTED IN

       REGARDS        TO       THE   GIFT   FROM      PLAINTIFF-APPELLEE          TO

       DEFENDANT-APPELLANT OF A KUBOTA TRACTOR AND A FOUR

       WHEELER.

              “IV. THE TRIAL COURT’S CALCULATION DETERMINATION OF

       DAMAGES        FOR      PLAINTIFF-APPELLEE        AGAINST      DEFENDANT-

       APPELLANT WAS AGAINST THE MANIFEST WEIGHT OF THE

       EVIDENCE.”




       {¶5}   As a preliminary matter, we must first determine whether the order under

review is a final appealable order. If an order is not final and appealable, then we have

no jurisdiction to review the matter and must dismiss it. See Gen. Acc. Ins. Co. v. Ins. Co.

of N. Am., 44 Ohio St.3d 17, 20, 540 N.E.2d 266 (1989). In the event the parties to the

appeal do not raise this jurisdictional issue, we must raise it sua sponte. See Chef Italiano

Corp. v. Kent State Univ., 44 Ohio St.3d 86, 541 N.E.2d 64 (1989), syllabus.

       {¶6}   To be final and appealable, an order must comply with R.C. 2505.02 and

Civ.R. 54(B), if applicable.

       {¶7}   R.C. 2505.02(B) provides, in pertinent part:
Richland County, Case No. 17CA77                                                         4




             (B) An order is a final order that may be reviewed, affirmed, modified,

      or reversed, with or without retrial, when it is one of the following:

             (1) An order that affects a substantial right in an action that in effect

      determines the action and prevents a judgment;

             (2) An order that affects a substantial right made in a special

      proceeding or upon a summary application in an action after judgment.




      {¶8}   Civ.R. 54(B) provides:




             When more than one claim for relief is presented in an action whether

      as a claim, counterclaim, cross-claim, or third-party claim, and whether

      arising out of the same or separate transactions, or when multiple parties

      are involved, the court may enter final judgment as to one or more but fewer

      than all of the claims or parties only upon an express determination that

      there is no just reason for delay. In the absence of a determination that there

      is no just reason for delay, any order or other form of decision, however

      designated, which adjudicates fewer than all the claims or the rights and

      liabilities of fewer than all the parties, shall not terminate the action as to

      any of the claims or parties, and the order or other form of decision is subject

      to revision at any time before the entry of judgment adjudicating all the

      claims and the rights and liabilities of all the parties.
Richland County, Case No. 17CA77                                                           5




       {¶9}   Therefore, to qualify as final and appealable, the trial court's order must

satisfy the requirements of R.C. 2505.02, and if the action involves multiple claims and/or

multiple parties and the order does not enter a judgment on all the claims and/or as to all

parties; as is the case here, the order must also satisfy Civ. R. 54(B) by including express

language “there is no just reason for delay.” Internatl. Bhd. of Electrical Workers, Local

Union No. 8 v. Vaughn Indus., L.L.C., 116 Ohio St.3d 335, 2007–Ohio–6439, 879 N.E.2d

187, ¶ 7, citing State ex rel. Scruggs v. Sadler, 97 Ohio St.3d 78, 2002–Ohio–5315, 776

N.E.2d 101, ¶ 5–7. We note, “the mere incantation of the required language does not turn

an otherwise non-final order into a final appealable order.” Noble v. Colwell, 44 Ohio St.3d

92, 96, 540 N.E.2d 1381, (1989). To be final and appealable, the judgment entry must

also comply with R.C. 2505.02. Id.

       {¶10} The entry in the instant case does not dispose of the claims set forth in

counts two through six of the complaint, and does not include Civ. R. 54(B) language

“there is no just cause for delay.”2 We find the August 17, 2017 judgment appealed from

is not a final, appealable order, and we therefore do not have jurisdiction over this appeal.




2We are not determining whether the inclusion of Civ.R. 54(B) language in this matter
would have rendered the judgment a final appealable order.
Richland County, Case No. 17CA77       6


      {¶11} The appeal is dismissed.

By: Hoffman, P.J.

Baldwin, J. and

Wise, Earle, J. concur